                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


JOSHUA ERICK WILLIAMS,

             Plaintiff,

       V.                                               CV 119-076


GEORGIA DEPARTMENT OF
BEHAVIORAL HEALTH AND
DEVELOPMENTAL DIABILITIES and
SERENITY BEHAVIORAL SYSTEMS,

              Defendants.




                                        ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. nos. 7, 9.)

Also before the Court is also Plaintiffs "Motion on Admiralty Action," in which he requests

issuance of summons for service on Defendants. (Doc. no. 10.) Because Plaintiffs

complaint fails to state a claim, service of the complaint on Defendants is not appropriate.

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DENIES Plaintiffs motion, (doc. no. 10), DISMISSES this case, and

CLOSES this civil action.


       SO ORDERED this^ T^ay of_^                        2019, at Augusta, Georgia.


                                          J. RANDAL HALE, CHIEF JUDGE
                                          UNITED     TATES DISTRICT COURT
                                          SeUTFfERN DISTRICT OF GEORGIA
